Citation Nr: 0201701	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  96-23 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis of the hands.  

2.  Entitlement to service connection for rheumatoid 
arthritis of the knees.  


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Navy from 
October 1974 to November 1994.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the veteran's claim of entitlement to 
service connection for bilateral rheumatoid arthritis of the 
hands and knees, residuals of a right shoulder injury, 
pseudofolliculitis barbae, and a right foot disorder.  In 
June 1995 the veteran filed a timely notice of disagreement 
only as to the issues of entitlement to service connection 
for rheumatoid arthritis of the hands and knees.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200, 
20.201, 20.302 (2001).  The RO subsequently provided the 
veteran a statement of the case and notification as to his 
appellate rights.  In May 1996 the veteran perfected his 
appeal, and the issues were properly certified to the Board.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.28, 
19.29(b), 19.30, 20.302 (2001).  

In a decision dated in April 2000, the Board denied the 
veteran's claims of entitlement to service connection for 
rheumatoid arthritis of the hands and knees.  The Board held 
that the claims were not well grounded under the law.  The 
veteran was notified of the Board's decision and his 
appellate rights.  He filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).  

While the case was pending at the Court, the VA Office of 
General Counsel and counsel for the appellant filed a joint 
motion for remand, requesting that the Court vacate the April 
2000 decision and remand the issues of entitlement to service 
connection for rheumatoid arthritis of the hands and feet to 
the Board, for further explanation, development, and 
adjudication.  According to the parties, the Board's decision 
did not offer sufficient explanation for discounting a 1996 
diagnosis of seropositive rheumatoid arthritis by a Dr. L.  
In the motion, parties also noted that, during the pendency 
of the appeal, and subsequent to the decision of the Board, 
the President had signed the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2001)).  The VCAA also repealed the statutory requirement 
that the veteran must file a well-grounded claim.  The 
parties to the litigation asserted that the Board's decision 
should be vacated and remanded for readjudication in light of 
the new statutory requirements.  

In January 2001, the Court granted the joint motion, vacated 
the Board's April 2000 decision, and remanded the case.  The 
veteran's claims folder was subsequently returned to the 
Board.  


FINDINGS OF FACT

1.  The record contains no competent medical evidence of 
current disease or disability of the hands, including 
bilateral rheumatoid arthritis, claimed as a result of active 
military service.  

2.  The record contains no competent medical evidence of 
current disease or disability of the knees, including 
bilateral rheumatoid arthritis, claimed as a result of active 
military service.


CONCLUSIONS OF LAW

1.  The veteran has no current disease or disability of the 
hands, to include bilateral rheumatoid arthritis, which was 
either incurred in or aggravated by active military service, 
nor was arthritis manifested to a compensable degree within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2001).  



2.  The veteran has no current disability of the knees, to 
include bilateral rheumatoid arthritis, which was either 
incurred in or aggravated by active military service, nor was 
arthritis manifested to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service entrance examination report indicates 
no complaint or diagnosis of joint pain or arthritis.  In 
fact, the veteran specifically denied a history of arthritis, 
rheumatism, or bursitis.  

Service medical records indicate that, in January 1982, the 
veteran reported to sick call complaining of swollen fingers 
and toes for a month.  Physical examination revealed 
increased edema of the digits.  There was no pain on 
palpation or motion.  The examiner's impression was that of 
arthritis versus gout or some other unknown ailment.  Blood 
tests were conducted, to include a rheumatoid factor test, 
the results of which were noted as normal.  An antibiotic was 
prescribed.

In May 1983 the veteran complained of painful hand and knee 
joints, especially in the morning.  Physical examination 
revealed good range of motion.  Again, the examiner's 
impression was that arthritis and blood tests should be 
ordered, to include tests for rheumatoid arthritis factor.  
Aspirin was prescribed.

Five days later the veteran continued to complain of 
arthralgia in the hands and knees for two years.  He said he 
was stiff in the morning, then became less sore later.  The 
examiner noted thickening at the proximal interphalangeal 
(PIP) joints and further indicated that the rheumatoid 
arthritis factor was positive but the sedimentation rate was 
at 1.  The assessment was rheumatoid arthritis, and the 
examiner noted a plan to repeat the tests for the rheumatoid 
arthritis factor and sedimentation rate.  Theveteran was to 
continue taking aspirin.

The veteran reported for a follow up evaluation of arthralgia 
of the knees and hands two days later, complaining that he 
had suffered for one and one half years.  The clinical 
assessment was "R: arthritis" (perhaps "rule out" 
arthritis).  The hands had thickening in the PIP joints, and 
the knees were within normal limits.  X-rays were taken of 
both hands, and the results were reported, several days 
later, to be within normal limits.  It was noted that the 
veteran had twice previously had a positive rheumatoid test.  

In June 1983 the veteran was afforded an internal medicine 
consultation by the Chief of Internal Medicine at the Naval 
Regional Medical Center in Oakland, CA, for evaluation of 
arthralgia.  The veteran continued to complain of joint pain 
and stiffness in the distal interphalangeal joints of the 
second through fifth digits of both hands, and in the knees, 
particularly in the morning.  His most distressing symptom 
was the knee discomfort, which tended to be aggravated by 
prolonged walking and climbing ladders.  The veteran denied 
any diminution in his hand grip, and said he had never been 
idled from his duties because of any of his joint symptoms.  
Physical examination revealed normal strength and development 
in all muscle groups.  There was no evidence of inflammation 
or limitation of motion in any joint.  Review of the health 
record disclosed that the erythrocyte sedimentation rate, 
complete blood count, and urinalysis were normal, and the 
examiner noted that a rheumatoid arthritis test had been 
reported as negative on one occasion and positive on another.  
The examiner stated that there was no current physical 
impairment and that a "diagnosis of rheumatoid arthritis 
cannot be firmly established at this time."  The examiner 
recommended that the veteran take Naprosyn, twice a day.

A re-enlistment examination that was conducted in June 1986 
was silent for any complaints, findings, or diagnosis of 
joint pain or rheumatoid arthritis.  In his Report of Medical 
History completed in conjunction with a periodic examination 
for instructor duty conducted in September 1991, the veteran 
specifically denied having arthritis, rheumatism, or 
bursitis, and stated he was taking no medication.  

The veteran began complaining of pain and stiffness of the 
index finger on his right hand in August 1993.  At that time, 
physical examination revealed mild swelling of the PIP joint 
of that finger, with a good range of motion, no erythema, and 
no heat.  The examiner diagnosed the veteran with finger 
joint pain, and recommended Motrin as needed.  

The veteran underwent medical examination in anticipation of 
hi retirement in December 1993.  In the Report of Medical 
History, he checked the box indicating "Don't know" as to 
having a history of arthritis, rheumatism, or bursitis.  The 
examiner noted history from the veteran of swelling in the 
fingers and stiffness in the joints of the fingers and knees.  
The Report of Medical Examination was negative for any 
musculoskeletal abnormality.

In August 1994 the veteran reported pain in the middle finger 
on his left hand at the knuckle, pointing to the 
metacarpointerphalangeal (MIP) joint, and complained of 
morning stiffness in the hands.  Again, he had good range of 
motion, no heat, no edema, and no erythema.  The examiner 
noted "rule out" arthritis.  A few days later the veteran 
returned for followup with the same complaint, and was 
diagnosed with chronic joint pain.  Tylenol was prescribed.

The veteran was afforded a rheumatology consultation in 
August 1994.  It was noted that he suffered episodic pain in 
the left hand at the knuckles - MIP joints.  It was further 
noted that his rheumatoid factor test was negative.  Based 
upon physical examination and the veteran's reported history, 
the examiner noted, "Despite the suggestive [history] of 
recurrent [nonspecific urethritis] for reactive arthritis and 
the history of "RA" [rheumatoid arthritis] in Oakland in 
1982, I see nothing on [history], [physical examination] or 
lab to suggest an inflammatory process."  

In December 1994, shortly after his retirement from active 
service, the veteran filed a claim seeking service connection 
for, among other things, rheumatoid arthritis of the hands 
and knees.   Based upon review of the service medical 
records, the RO denied the veteran's claim in a rating 
decision dated in May 1995.  The veteran filed a notice of 
disagreement the following month, with which he submitted 
copies of his service medical records which mentioned 
arthritis.

The veteran was afforded a VA medical examination in August 
1995, at which time he continued to complain of pain in the 
joints of the hands, knees, and wrists.  He said his joints 
would swell and stiffen from time to time with exacerbating 
pain, particularly in the morning.  Clinical evaluation 
revealed no swelling or spindling of the PIP joints, and no 
joint effusion.  The veteran had range of motion of both 
knees from 0 to 135 degrees.  Examination of the hands 
revealed range of motion of the distal interphalangeal joints 
from 0 to 80 degrees; of the PIP joints from 0 to 90 degrees; 
and of the MIP joints from 20 to 90 degrees.  It was noted 
that the veteran had a negative rheumatoid factor and a 
sedimentation rate of two.  X-rays were taken of both hands, 
both wrists and both knees, all of which were found to be 
within normal limits with no abnormality of the bones, 
associated joints, or soft tissue structures.  

The RO issued a statement of the case (SOC) in March 1996, in 
which it advised the veteran that, in order to receive a 
favorable decision he needed to submit additional medical 
evidence that he suffered current residuals of rheumatoid 
arthritis and that such was related to his service.  

In his substantive appeal, received by the RO in May 1996, 
the veteran through his representative argued that 
"[a]lthough rheumatoid arthritis was not indicated at the 
last examination, [the veteran] is clearly suffering with the 
condition."  He further argued that "[t]he evidence in the 
service medical records should not [be cast] out and be 
considered as there was a diagnosis at one time."  

The RO received, in June 1996, a letter from Dr. L, 
indicating that he had been treating the veteran in the 
Rheumatology Office at NDC Medical Center since May.  
According to Dr. L, the veteran "appears to have 
seropositive rheumatoid arthritis."  



In a letter dated in August 1996, the RO requested that the 
veteran submit copies of his treatment records from NDC 
Medical Center and anywhere else he may have received 
treatment from for his claimed rheumatoid arthritis.  

The RO received copies of the treatment records from NDC 
Medical Center and from Dr. L in September 1996.  A X-ray 
report from May 1996 indicated multiple views of the hand 
bilaterally.  According to the results, the soft tissue 
appeared normal.  The bones appeared normally calcified.  The 
DIP, the PIP, and the metacarpophalangeal (MCP) joints all 
appeared normal.  The carpal bones were noted to have cystic 
changes but were otherwise intact.  The radiocarpal joint was 
normal.  The clinical impression was of normal hands 
bilaterally.  

Dr. L's progress notes from June 1996 indicated that the 
veteran's laboratory tests revealed a negative rheumatoid 
factor and a normal sedimentation rate.  X-rays were noted as 
normal.  Dr. L noted that the veteran's service medical 
records indicated "multiple positive rheumatoid factors."  

Physical examination revealed "a little bit of tenderness 
over the PIP's and MCP's without clear synovitis."  Dr. L 
went on to state that the veteran "certainly could have 
seropositive rheumatoid arthritis."  

The RO issued a supplemental statement of the case (SSOC) in 
September 1997 in which it continued to deny the veteran's 
claim of entitlement to service connection for bilateral 
rheumatoid arthritis of the hands and knees.  

In its decision dated in April 2000, the Board denied the 
veteran's claim on appeal.  According to that decision of the 
Board, although the veteran was diagnosed with rheumatoid 
arthritis in May 1983, examinations in June 1983, August 
1994, and August 1995 had revealed no evidence of rheumatoid 
arthritis or degenerative joint disease.  The Board deemed 
those examination reports to be much less equivocal than the 
comments of Dr. L, because of Dr. L's vagueness in his use of 
terms such as "could have" and "appeared to have" and 
because there was no other supporting evidence.  Thus, the 
Board held that the claims were not well grounded.

As discussed above, the veteran was notified of the Board's 
decision, and he appealed to the Court.  In a joint motion 
for remand, the General Counsel and counsel for the appellant 
stated that the Board had failed to give adequate reasoning 
for discounting the diagnosis made by Dr. L.  The parties 
also cited the recent enactment of the VCAA, which clarified 
VA's duty to assist a claimant in the development of his 
claim, and repealed the requirement of a well-grounded claim.  
In light of the new legislation and the parties' contention 
that the Board decision was based upon inadequate reasoning, 
the Court vacated the Board's April 2000 decision and 
remanded the matter.  

In a letter dated in April 2001, the Board notified the 
veteran and his representative that the case had been 
returned to the Board and that he had 90 days in which to 
submit additional argument and evidence in support of his 
appeal.  In November 2001, the Board received an informal 
hearing presentation from the veteran's representative, to 
the effect that, "We direct the Board's attention to the 
Court's order and to the evidence of record."  No additional 
evidence was proffered or identified.

II.  Legal Analysis

A.  Preliminary Matters

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  As discussed above, recent changes in law have 
amended the requirements as to VA's development efforts in 
this, and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has recently published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The VCAA, enacted in November 2000, contains a number of new 
provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the RO, 
and notification as to evidentiary requirements.  We have 
carefully reviewed the veteran's claims file, to ascertain 
whether remand to the RO is necessary in order to assure 
compliance with the new legislation.  We note that the 
development of medical evidence appears to be complete.  By 
virtue of the SOC, correspondence, and the SSOC, provided by 
the RO in March and August 1996 and September 1997, 
respectively, the veteran and his representative have been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim.  Likewise, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  More specifically, in November 
2001, after being afforded an opportunity to identify and 
present new evidence, the veteran's representative submitted 
an informal hearing presentation, which merely directed the 
Board's attention to the order of the Court and the evidence 
already of record.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court recently 
stated, "The VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).

B.  Service Connection for Rheumatoid Arthritis

The veteran contends that he suffers from rheumatoid 
arthritis, which he further contends was originally diagnosed 
in service.  

In general, under pertinent statutes and regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  Moreover, a 
veteran may be granted service connection for arthritis, 
although not otherwise established as incurred in service, if 
the disease is manifested to a compensable degree within one 
year following service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  To establish a chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time. 38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Also, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service medical records indicate that, at the time of 
entrance, the veteran denied a history of arthritis, 
rheumatism, or bursitis, and did not report any joint pain.  
He began complaining of joint swelling in January 1982.  At 
that time blood tests, to include a test for rheumatoid 
arthritis, were conducted, the results of which were normal.  
In 1983 the veteran complained of painful hand and knee 
joints.  Additional blood tests were conducted.  Progress 
notes on two occasions in May 1983 indicate that the veteran 
had a positive rheumatoid factor.  


The Board acknowledges that treatment records in service 
reflect complaints of joint pain, and an apparent diagnosis 
of rheumatoid arthritis in May 1983.  However, it is 
significant that, in June 1983, following a review of the 
veteran's medical history, the Chief of Internal Medicine at 
the Naval Regional Medical Center reported that a diagnosis 
of rheumatoid arthritis could not be firmly established at 
that time.  Thereafter, in August 1994, a rheumatologist, 
following an examination of the veteran, noted that, despite 
the suggestive history of reactive arthritis, and the 
notation of apparent rheumatoid arthritis in Oakland in 1982, 
there was nothing in the history of the veteran or in 
laboratory findings to suggest an inflammatory process.

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The Court of Appeals for Veterans Claims has held that a 
disorder suffered in service will be determined to be 
chronic, under 38 C.F.R. § 3.303(b), when there is competent 
medical evidence to establish its chronicity, based upon both 
its existence in service and its relationship to the same 
condition after service.  Savage v. Gober, 10 Vet.App. 488, 
495 (1997).  Where the disorder is of a type that requires 
medical expertise (as opposed to mere lay observation) to 
demonstrate its existence, such medical evidence must be of 
record.  Id.  In this instance, while a tentative diagnosis 
of rheumatoid arthritis was reported in service in 1983, 
subsequent service medical records reflect that a diagnosis 
of rheumatoid arthritis could not be established, and/or that 
there was no medical evidence that the veteran suffered from 
any type of inflammatory process.  Furthermore, there is no 
definitive post-service medical diagnosis indicating 
rheumatoid arthritis.  Therefore, section 3.303(b) is not 
applicable to the veteran's claim.

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
at 496.  As noted above, while the veteran has complained, 
since service, of chronic joint pain, he is not currently 
shown to be suffering from rheumatoid arthritis.  Therefore, 
this section is also not supportive of the veteran's claims.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), in 
which the Court held that a diagnosis of pain cannot, without 
connection to an underlying condition and a medical nexus to 
service, warrant service connection.

The Board thus concludes, given the nature of the veteran's 
treatment in service for joint pain and the conflicting 
medical findings as to whether he actually suffered from 
rheumatoid arthritis, as well as the lack of any definitive 
post-service diagnosis of the claimed disease, and thus no 
medical evidence of a current disability, that the veteran 
has not satisfied the requirements of the law to establish 
service connection.  Furthermore, the medical evidence of 
record does not support a finding that arthritis of the hands 
and/or knees was manifested to a compensable degree within 
the one-year presumption period following service.  In this 
respect, as noted above, there is no definitive clinical 
finding that the veteran suffers from rheumatoid arthritis.

In the present case, every test for rheumatoid arthritis 
since May 1983 has been negative.  In addition, all X-rays 
have revealed normal soft tissue and joints of the hands and 
knees, bilaterally.  More specifically, since May 1983, tests 
for rheumatoid arthritis have been conducted in June 1983, 
August 1994, and August 1995.  Each time the veteran had a 
negative rheumatoid factor and normal X-ray findings.  Even 
the progress notes for treatment received by Dr. L at the NDC 
Medical Center in June 1996 indicate that the veteran's 
laboratory tests revealed a negative rheumatoid factor and 
normal X-ray findings.  

The Board acknowledges that Dr. L stated in his progress 
notes that the veteran "certainly could have seropositive 
rheumatoid arthritis" and that in a letter sent to the RO he 
stated that the veteran "appears to have seropositive 
rheumatoid arthritis".  However, none of the treatment 
records sent by Dr. L contains any objective findings to 
support such a diagnosis.  In fact, the results of the X-rays 
ordered by Dr. L of the hands indicated normal soft tissue 
and normally calcified bones.  The DIP, PIP and MCP joints 
all appeared normal.  Although the carpal bones were noted to 
have cystic changes, they were otherwise intact.  As 
mentioned above, by Dr. L's own notations in June 1996 the 
veteran's laboratory results,
X-rays, and sedimentation rate were normal.  He even 
specifically noted that the veteran had a negative rheumatoid 
factor.  

Notwithstanding all of the objective findings, which were 
negative for rheumatoid arthritis, Dr. L stated that the 
veteran "certainly could have seropositive rheumatoid 
arthritis."  The Court has indicated that the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  "Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence' . . . ."  Leshore v. Brown, 8 
Vet. App. 406, 409 (1995); see Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  

Furthermore, as discussed in the Board's previous decision of 
April 2000, Dr. L's statements in both his progress notes of 
the veteran's treatment and his letter to the RO use the 
terms "certainly could have" and "appears to have", 
respectively.  Neither of these comments represents a clear 
diagnosis or opinion upon which service connection may be 
granted, especially in light of the three other examiners in 
June 1983, August 1994 and August 1995, who, given the exact 
same findings, made no such diagnosis.  See Bostain v. West, 
11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish a plausible claim).  See also Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (doctor's statement framed in terms 
such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  

In Lee v. Brown, 10 Vet.App. 336 (1997), the Court held that 
cautious language by a physician does not always express 
inconclusiveness.  There, however, the Court noted that there 
was another doctor's statement in the record which provided 
evidentiary support for the otherwise speculative statement 
in issue.  Here, there is no other medical evidence tending 
to support the possibility that the veteran does actually 
suffer from rheumatoid arthritis, especially in light of the 
VA examination report and in-service rheumatologic 
examination in 1994.  Therefore, with respect to the claims 
for rheumatoid arthritis of the hands and knees, the veteran 
has not presented competent medical evidence that he suffers 
from a current disability referable to that disorder.

The Board emphasizes that, following the remand by the Court, 
we have accorded this case a fresh and complete review.  
Pursuant  to the VCAA, which was enacted after the issuance 
of our April 2000 decision, VA obligations include 
"providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim."  See VCAA § 3(a), 114 Stat. 
2096 (now codified at 38 U.S.C. § 5103A (West Supp. 2001)).  
An examination or opinion is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and evidence 
which "indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service."  Id.

In this case, the record is already complete, with ample 
examinations and medical opinions in the file.  Although the 
Board's previous decision was based upon the then existing 
law which required an analysis as to whether the claims were 
well grounded, this decision goes to the merits of the 
claims.  The joint motion for remand, which was approved by 
the Court, indicated that the Board impermissibly weighed the 
probative value of the evidence in addressing the well-
groundedness criteria.  Herein, deciding the case on the 
merits, the Board has carefully weighed the probative value 
of all the evidence, noting that neither the veteran nor his 
representative has suggested that there is any more relevant 
evidence to be obtained.  For the reasons discussed in detail 
above, the veteran's claims of service connection for 
rheumatoid arthritis of the hands and knees are denied.  



ORDER

Service connection for rheumatoid arthritis of the hands is 
denied.  

Service connection for rheumatoid arthritis of the knees is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

